Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is in response to the application filed on July 29, 2021. Claims 1-20 are pending. Claims 1-20 represent DISCOVERY OF NETWORK LOAD BALANCERS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17/388,349
11,095,506
1. A computer-implemented method comprising: receiving, a user input from an application interface on a user device, wherein the user input includes a network address associated with a load balancing system; executing, based on the user input, a discovery pattern comprising a sequence of operations for discovery of resources within the load balancing system, wherein execution of the discovery pattern corresponds to making one or more application programming interface (API) calls to an API associated with the network address; receiving a response to the one or more API calls from the load balancing system, wherein the response comprises payload of information associated with the resources; and updating, based on the response and in a configuration management database (CMDB), one or more configuration items (CIs) associated with the resources.
1. A method for resource discovery, comprising: in a computing system: receiving, from an application interface on a user device, a user input including an authentication credential and account information associated with a cloud operating system of a cloud computing system; executing, based on the received user input, a discovery pattern comprising a sequence of operations for a discovery of resources associated with the cloud operating system, wherein the cloud operating system includes a group of services to access the resources, and at least one of the sequence of operations corresponds to an Application Programming Interface (API) call to an API endpoint as64sociated with a service of the group of services; receiving a response to the sent API call from the cloud operating system, the response comprising a payload of information associated with the resources; and updating, based on the received response, one or more configuration items (CIs) associated with the resources in a configuration management database (CMDB).



2.	Claims 1-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No(s). 11,095,506, issued to Erblat. Although the conflicting set of claims are not identical, they are not patentably distinct from each other because a comparison between the set of claims shows that the instant claims 1-20 are anticipated by claims 1-20 of patent ‘506. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is 571-272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EL HADJI M SALL/Primary Examiner, Art Unit 2457